Citation Nr: 1003964	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-33 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for atrophy of the left 
testicle, claimed as a residual complication of in-service 
contraction of mumps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1978, from January 1991 to March 1991, and from July 1991 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 Regional Office (RO) 
in St. Louis, Missouri rating decision, which denied the 
claim on appeal.

Initially, the Board notes in April 2005 the Veteran filed a 
claim for service connection for erectile dysfunction.  The 
claims file does not indicate the Veteran has perfected an 
appeal with respect to this claim as required pursuant to 
38 C.F.R. § 20.1103 and, therefore, the issue is not on 
appeal.

The Veteran had a local hearing before an RO hearing officer 
in May 2006.  A transcript of that proceeding has been 
associated with the claims file.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's atrophy of the 
left testicle, claimed as residuals of contraction of mumps 
in-service, had its onset during military service, or is 
otherwise attributable to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his current atrophy 
of the left testicle was incurred during his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In light of the favorable decision herein as to entitlement 
to service connection, the Board finds that any deficiencies 
in notice as to this issue were not prejudicial to the 
Veteran.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Veteran alleges his atrophy of the left testicle is a 
result of mumps that the Veteran contracted in-service in 
1973 or 1974.    

Regrettably, the Veteran's service treatment records from 
July 1970 to April 1978 could not be obtained.  Attempts to 
rebuild the file from other sources were unsuccessful, save 
several records from 1975 to 1978 and a copy of the Veteran's 
report of medical examination at entrance in July 1970.  
Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

The Veteran's July 1970 report of medical examination at 
enlistment has been located.  This examination report does 
not note any left testicular atrophy or other related 
condition.  As noted, no in-service treatment for left 
testicular atrophy or any examination conducted on discharge 
in April 1978 has been located.  Thus, the first notation of 
left testicular atrophy is from a November 1978 enlistment 
examination in the United States Army Reserves.  The November 
1978 examination report does not list an etiology for the 
disability, but a January 1992 report of medical examination 
notes old left testicular atrophy related to an old case of 
the mumps.  The report does not state a specific date as to 
when the Veteran had the mumps.

The Veteran had intermittent complaints of testicular 
swelling following active service.  In August 2001, the 
record suggests that a large hydrocele was removed from or 
around the left testicle.  During treatment with a private 
physician in January and April 2003, the physician noted 
atrophic left testicular atrophy secondary to mumps orchitis.  
In December 2004 the Veteran reported during VA treatment 
that he had been told one testicle was smaller than the other 
from having the mumps.  In October 2005 the Veteran's left 
testicle was atrophic on examination.  During an October 2005 
VA examination for erectile dysfunction, the examiner noted 
that the claims file and medical records indicated that the 
Veteran had left testicular atrophy following the mumps, 
which was confirmed by ultrasound and physical examination.

Thus, the Veteran does have a current diagnosis of left 
testicular atrophy.  The pertinent inquiry, therefore, is 
whether the Veteran's current left testicular atrophy was 
incurred in or aggravated by his active duty military 
service.  Resolving all reasonable doubt in the Veteran's 
favor, the Board concludes it was.

During his May 2006 RO hearing, the Veteran reported that 
sometime in 1973 or 1974 he was in the field for military 
exercises for two days when he got sick.  He was taken to the 
dispensary where he claims he was diagnosed with mumps, given 
a shot in his testicles, and prescribed bed best in the 
barracks.  The Veteran reported that his testicles both 
swelled to the size of a baseball and when they decreased in 
size after about a week the right returned to normal while 
the left shrank to well below normal.  The Veteran states 
that his left testicle has remained this decreased size 
thereafter.

The Board has considered the Veteran's statements that his 
left testicle swelled in 1973 or 1974 and after about one 
week shrank to less than its previous size.  The Board notes 
that the Veteran is competent to give evidence about what he 
has physically experienced, for example, swelling and 
shrinking of the left testicle.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, in Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit explained in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg.  Pursuant to the reasoning in 
Jandreau, the Board finds that mumps are a common enough 
condition so as to be within the Veteran's competence to 
report having had in service.  Therefore, in accordance with 
this case law, as well as the holding in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), the Board 
concludes that the testimony of the Veteran concerning 
swelling of the left testicle in 1973 or 1974 and the left 
testicle subsequently shrinking to a size smaller than what 
it had been originally, as well as reported continuity of 
symptomatology from that time, is both credible and probative 
despite the lack of contemporaneous documentation in service.

Furthermore, multiple treatment professionals have attributed 
the Veteran's current left testicle atrophy to a complication 
of the mumps.  These diagnoses appear to have been based on 
the Veteran's reported symptoms in service and reported 
continued diminished left testicle size, as well as current 
physical examination and diagnostic testing.  Though a 
medical opinion that is based on facts provided by the 
Veteran that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the Veteran that formed the basis for the opinion 
may be rejected, a medical opinion may not be disregarded 
solely on the rationale that the medical opinion was based on 
a history given by the Veteran.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432- 433 (2006) (the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the Veteran and instead must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated).  As discussed in detail above, 
the Board notes that there is no reason in the record to 
doubt the Veteran's credibility as to the events he described 
in service.  Moreover, as noted, the diagnoses appear to have 
been based on not only the Veteran's statements, but on 
physical examination, diagnostic testing, and the treatment 
provider's medical expertise.  Thus, the Board finds these 
diagnoses credible and probative.

The Board acknowledges that none of the diagnoses of left 
testicular atrophy secondary to mumps specifically note a 
date of onset.  In that regard, the Board notes that the 
Veteran's report of medical history on entrance into the 
military in July 1970 noted no left testicular atrophy or 
other related condition.  As such, the Veteran will be 
presumed to have entered service in sound condition.  38 
U.S.C.A. §§ 1111 (West 2002 & Supp. 2009).  Thus, the Veteran 
had mumps that resulted in left testicular atrophy sometime 
between July 1970 and November 1978, when the disability was 
first noted.  The Board notes that the Veteran's 
symptomatology on which the diagnoses of left testicular 
atrophy secondary to mumps have been based occurred in 1973 
or 1974 during the Veteran's active duty service.  There is 
no medical or lay evidence to suggest any post-service 
incident of the mumps between April 1978 and November 1978.  
Thus, read in context, the diagnosing medical professionals 
appear to have diagnosed the Veteran with mumps in 1973 or 
1974, based on the Veteran's statements and current 
examination and testing.

Having considered the evidence of record, the Board concludes 
the evidence is at the very least in equipoise as to whether 
the Veteran's current left testicular atrophy, which has been 
diagnosed as a residual complication of the mumps, was 
incurred during his military service.  As such, the Veteran 
is entitled to the benefit of the doubt and service 
connection may be granted.  38 C.F.R. § 3.102 (2009).

In light of the Veteran's representations as to onset of 
symptomatology in 1973 or 1974, his reported continuity of 
diminished left testicular size, and the resulting diagnoses 
of left testicular atrophy secondary to mumps based in part 
on these representations, the Board further concludes that 
service connection is warranted.  See Shedden, supra.


ORDER

Entitlement to service connection for atrophy of the left 
testicle, claimed as a residual complication of in-service 
contraction of mumps, is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


